Hill, J.
1. Under the allegations of the petition the plaintiffs are without a complete and adequate remedy at law, and the case as made is one cognizable in a court of equity, where complete equitable relief can be administered. Compare the cases of Ford v. Finney, 35 Ga. 258, and Morgan v. Argard, 148 Ga. 123 (95 S. E. 986).
2. Where, as in the hill of exceptions in this case, one of the assignments of error is that the judge erred in granting an interlocutory injunction, and the evidence on which the injunction was largely, if not entirely, based was documentary, being copies of lengthy affidavits set out in full, except the formal part, without any eifort to brief them as required, and such evidence contains immaterial and unnecessary portions of the affidavits and exhibits, the evidence so incorporated will not be considered. The motion to dismiss the writ of error will be denied, but the judgment granting an interlocutory injunction will he affirmed. Baker v. Nix, 150 Ga. 679 (104 S. E. 625), and cases cited. This ruling makes it unnecessary to determine whether certain evidence was admissible.

Judgment affirmed.


All the Justices concur, except